The judgment of the court was pronounced by „
Rost, J.
This is an action upon two promissory notes of the defendant, payable to the plaintiff, agent, or order. The defendant admits the execution of the notes, but avers that the plaintiff has now no right, title, or interest in them; that the notes were given to him as agent of Goodhue Co., a commercial firm, of the city of New York; that this firm has since been dissolved by the death of one of the partners; that the agency of the plaintiff terminated at the dissolution of the firm; and that he had no authority to institute this suit. The answer also contains a plea of want of consideration from Goodhue &f Co..
To establish his allegations, the defendant propounded interrogatories to the plaintiff, who, in his answers, admitted thatthe notes belonged to Goodhue 8f Co., and that Jonathan Goodhue, one of the partners, had since died. But he stated at the same time, in direct answers to questions asked, that the firm of Goodhue Co. was still in existence, and that he was their agent for the collection of this debt. x
*758This evidence is positive, and proves satisfactorily, that the firm was not dis s°lved by the death of Mr. Goodhue. The authority of the plaintiff, as agent, still subsists, and he may maintain an action upon the notes in his own name. Story on Agency, No. 394.
The defendant pleaded, as he had the right to do, want of consideration on the part of Goodhue Sf Co. But this defence is entirely unsupported by proof.
We are of opinion that the plaintiff is entitled to a judgment.
It is therefore ordered, that the judgment in this case be reversed. It is further ordered, that the plaintiff recover from the defendant the sum of $469 50, with legal interest, from 1st April, 1851, till paid, and costs in both courts.